Citation Nr: 9918343	
Decision Date: 07/01/99    Archive Date: 07/15/99

DOCKET NO.  99-01 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for human 
immunodeficiency virus (HIV) related illness.

2.  Entitlement to service connection for a liver disorder, 
diagnosed as Hepatitis C infection.

3.  Entitlement to service connection for tuberculosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from July 1980 to June 1985.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) denied entitlement to service connection 
for HIV-related illness, Hepatitis C infection, and 
tuberculosis.


FINDINGS OF FACT

1.  The record contains no competent evidence that the 
veteran incurred HIV infection during his active military 
service..

2.  The record contains no competent evidence that the 
veteran incurred Hepatitis C infection or other liver 
disorder during his active military service.

3.  At the hearing in March 1999, prior to the promulgation 
of a decision in the appeal, the Board received notification 
from the appellant that a withdrawal of the appeal concerning 
entitlement to service connection for tuberculosis is 
requested.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for HIV-
related illness is not well grounded.  38 U.S.C.A. 
§§ 101(16), 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).

2.  The claim of entitlement to service connection for 
Hepatitis C infection is not well grounded.  38 U.S.C.A. 
§§ 101(16), 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).

3.  The criteria for withdrawal of a substantive appeal by 
the appellant concerning the issue of entitlement to service 
connection for tuberculosis have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Tuberculosis

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b)(1998).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a substantive appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c)(1998).  

In this case, the appellant informed the Board at the hearing 
in March 1999 that he wished to withdraw his appeal as to the 
issue of entitlement to service connection for tuberculosis.  
This request was reduced to writing in the hearing 
transcript.  Cf. Tomlin v. Brown, 5 Vet. App. 355 (1993) 
(statement of appellant's representative at VA hearing, when 
reduced to writing by hearing transcript, meets requirement 
that notice of disagreement be in writing as of date of 
certification of transcript).  The appellant has withdrawn 
this appeal and, hence, there remain no allegations of errors 
of fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal as to 
this issue, and it is dismissed without prejudice.

II.  Service Connection for HIV and Hepatitis C

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim which is meritorious on 
its own or is capable of substantiation.  See Murphy v. 
Derwinski, Vet.App. 78, 81 (1990).  The three elements of a 
well-grounded claim are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus between the in-service 
disease or injury and the current disability as provided by 
competent medical evidence.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element, 
the kind of evidence to make a claim well grounded depends 
upon the types of issues presented by the claim.  Grottveit 
v. Derwinski, 5 Vet. App. 91, 92-93 (1993).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required.  
Id. at 93.

For the reasons discussed below, the Board finds that the 
veteran's claims of entitlement to service connection for 
HIV-related illness and Hepatitis C infection are not well 
grounded.  Although the RO did not specifically state that it 
denied such claims on the basis that they were not well 
grounded, the Board concludes that this error was not 
prejudicial to the claimant.  See Edenfield v. Brown, 8 Vet. 
App. 384 (1995) (the remedy for the Board's deciding on the 
merits a claim that is not well grounded should be 
affirmance, on the basis of nonprejudicial error). 

Where a claim is not well grounded it is incomplete, and the 
Department of Veterans Affairs (VA) is obliged under 
38 U.S.C.A. § 5103(a) to advise the claimant of the evidence 
needed to complete his application.  Robinette v. Brown, 
8 Vet. App. 69, 77-80 (1995).  In this case, the RO informed 
the appellant of the necessary evidence in the claims form he 
completed, in its notice of rating decision dated in November 
1997, and in the statement of the case and the supplemental 
statement of the case.  The discussion below informs the 
veteran of the types of evidence lacking, and which he should 
submit for a well-grounded claim.  Unlike the situation in 
Robinette, in this case the veteran has not advised VA of the 
existence of any particular evidence which, if obtained, 
would render his claim well-grounded.

The veteran testified in March 1999 that he was told at the 
time of his May 1985 medical examination for separation from 
service that he had been infected with HIV.  He asserted that 
he did not seek treatment until some time in 1986.  The 
veteran has also asserted that he developed a liver disorder 
as a result of taking medication for pulmonary tuberculosis.  
He testified that he was taking AZT for treatment of HIV 
infection at the time of his separation from service but 
discontinued the medication after two months.  He also stated 
that he was taking isoniazid (INH) for treatment of 
tuberculosis.  He attributed his claimed disability from a 
liver disorder to taking the tuberculosis medication.

The veteran was hospitalized in January 1997 for a liver 
biopsy after having an abnormal liver function test and 
positive serology for Hepatitis C.  The reported final 
diagnosis was chronic hepatitis, grade III, stage II.  He was 
treated with Interferon.

Private treatment notes dated in April 1997 indicate that the 
veteran told an examiner that he was told he was HIV positive 
in 1985.  An examiner reported impression of positive HIV 
serology and Hepatitis C.

During a VA examination in June 1997, the veteran admitted to 
intravenous drug use in 1979 during which he shared needles. 
He reported that he did not know how he became infected with 
HIV.  An examiner reported among his diagnoses history of 
Hepatitis C and acquired immune deficiency syndrome (AIDS).

Clearly, the veteran has current disability from Hepatitis C 
and AIDS.  As to his claims for service connection for such 
disorders, the evidence in the record satisfies the first 
element of the Caluza analysis.  However, a thorough review 
of the medical records contained in the claims folder, 
including service medical records, yields no indication that 
the veteran incurred HIV or Hepatitis C during his active 
military service.  Service medical records contain no 
indication that the veteran had complaints, diagnoses, or 
treatment of symptoms related to a liver disorder or to HIV 
infection.  At the time of his medical examination for 
separation from service, he denied having a history of any 
medical problems.  An examiner reported that there were no 
abnormal clinical findings.

VA outpatient treatment records dated in February 1986 
indicate that the veteran had complaints of rectal bleeding 
and diarrhea.  He admitted to having had homosexual relations 
in the past.  Contrary to medical advice, he refused 
admission to a hospital for thorough work-up to rule out 
AIDS.  The veteran has submitted a treatment record dated in 
April 1986 pertaining to his wife.  She was seen for an 
infectious disease consultation in April 1986.  According to 
the consultation request and report, her spouse had tested 
positive for the human T-cell lymphocyte virus, type III, 
antibody.  An examiner noted that the veteran allegedly had 
had homosexual contact.

The veteran's recent testimony before the undersigned member 
of the Board in March 1999 is somewhat inconsistent with his 
testimony at a hearing before a hearing officer in March 
1998.  In March 1998, he acknowledged that he did not have 
symptoms of or treatment for HIV infection during his active 
military service.  He asserted that he did not seek treatment 
for HIV until February 1986.  In March 1999, in contrast, he 
testified that he had taken medication briefly for his HIV 
status while still in active military service.

The medical evidence in the record indicates that the first 
documented diagnosis that the veteran had been infected with 
HIV was made January 1997.  The first documented diagnosis of 
Hepatitis C infection or of a liver disorder was also made in 
1997.  There is no medical evidence that the veteran incurred 
such disorders during his active military service.  As to 
both claims, the second element of the Caluza analysis is 
unsatisfied.  Therefore, the Board concludes that the claims 
of entitlement to service connection for HIV-related illness 
and a liver disorder, including hepatitis C infection, are 
not well grounded.

In this respect, the Board notes the veteran's testimony that 
he was told that he was HIV positive at the time of his 
examination for his release from military service.  This 
evidence, however, is not competent evidence of positive HIV 
status during service.  See Robinette v. Brown, 8 Vet. App. 
69 (1995).  Moreover, the veteran has testified that he 
destroyed any records of his positive HIV status from this 
period.  Accepting the veteran's testimony at face value, the 
Board must conclude that there are no such records available.  


ORDER

Entitlement to service connection for HIV-related illness and 
a liver disorder diagnosed as Hepatitis C infection is 
denied.

The appeal concerning the issue of entitlement to service 
connection for tuberculosis is dismissed.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

